 In the Matter of CHICAGO GRAY LINE, INC.,' EMPLOYERandLOCALDIVISION 1129, AMALGAMATED ASSOCIATION OF STREET, ELECTRICRAILWAY & MOTOR COACH EMPLOYEES, PETITIONERCase No. 13-RC-291.-Decided February 3, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.The Employer's motion to dismiss is denied for reasons herein-after stated.2Upon the entire record in this case, the Board finds :1.The Employer, an Illinois corporation with its only office andplace of business in Chicago, Illinois, is engaged in the business ofconducting sight-seeing tours in and around Chicago.The Employeris a member of a national association known as Gray Line Sight-seeingCompanies Associated, a Delaware corporation, which operates forthe purpose of advertising and promoting the use of Gray LineSight-seeing Companies in 90 major cities throughout the UnitedStates, including Chicago, Illinois.Such advertising is promoted inmagazines, trade journals, and other media of national circulation.It also appears that the Association publishes a "national tariff," inwhich appear the schedules, routes, rates, and commissions of every[other]member and which it distributes to all its members, tour op-erators, interstate carriers, and travel agencies. In addition, the Asso-ciation also publishes prepaid ticket order books which are distributedthroughout the United States to interstate carriers, travel agencies,and tour operators 3 in various cities who, acting as agents of its1The Employer's name appears as amendedat the hearing.2The Employerhas moved to dismissthe petition,contendingthat (1) It is not engagedin, nor do its operations affect, commercewithinthe meaningof the Act;and (2)becauseof its seasonal operations,itwould noteffectuate the policiesof the Actto assert juris-diction of its operations..2AmericanExpress Company,ThomasCook &Sons, The Highway Tours,Simmons Tours,and others.81 N. L. R. B., No. 84.466 CHICAGO GRAY LINE, INC.467members including the Employer, sell ticket books for sightseeingtours of Chicago to persons traveling in interstate commerce.Ticketbooks so distributed are sold for use in Chicago to travelers desiringto use the Employer's facilities. In turn, the Employer honors alltickets so issued, whether by interstate carriers, travel agents, touroperators, or others.'In the normal course of its operations, the Employer carries andtransports passengers and luggage to and from interstate carriers,including railroad terminals and airports.5On occasion, it has trans-ported sightseeing passengers across State lines into Indiana andWisconsin.Ninety-five percent of all passengers hauled by the Em-ployer are from outside the State of Illinois. In addition thereto, ithas purchased from without the State, a substantial portion of itsequipment required to further its operations.'While we would notnecessarily assert jurisdiction over the operations of purely local sight-seeing busses, the record indicates that this particular operation iseffectively tied to the interstate activities of a Nation-wide association,and that the use of the Employer's facilities is in substance an exten-sion of travel originating over interstate carriers.In the light of the foregoing factors, and upon the entire recordin this case, we are of the opinion that the Employer's operationsaffect commerce within the meaning of the Act.72.The labor organization named below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act :All bus drivers, mechanics, helpers, cleaners, and maintenance men,excluding lecturers who are not bus drivers and who are employed ona temporary basis, office and clerical employees, ticket agents, pro-fessional employees, guards, and supervisors as defined in the Act.4Including local agents located in hotels,or hotels acting as agents for the Employer5In addition, it maintains tour starting points at all railroad stations,Greyhound busterminals,National Trailways bus terminals,and American bus terminals6In 1948, busses and limousines purchased by the Employer from outside the State ofIllinois had an aggregate value of $102,0007Although the Employer further contends that because of the seasonal nature of itsoperations,as well as the turn-over of its employees,itwould not effectuate the policies ofthe Act for the Board to assert jurisdiction,it is apparent that the Employer's operations,although curtailed during the winter months,are not shut down.Nor is the number of itsemployees diminished to such a degree as to render an election at this time impracticable,as was the case inMatter of Cedergreen Frozen Pack Corporation,75 N. L.R. B. 375,iehed upon by the Employerwe find, therefore,no merit in the Employer's contention.829595-50-vol. 8131 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations-Series 5, as amended,among the employees in the unit found appropriate in paragraphnumbered 4, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction of Election, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,and also excluding employees on strike who are not entitled to rein-statement, to determine whether or not they desire to be represented,for purposes of collective bargaining, by Local Division 1129, Amalga-mated Association of Street, Electric Railway and Motor CoachEmployees.MEMBERSHOUSTON and GRAY,dissenting :The operations of this Employer are essentially local in characterand, in our opinion, affect commerce only quite remotely.Conse-quently, we are of the opinion that it would not effectuate the policiesof the Act to assert jurisdiction in this matter.